         Case 1:15-cv-00355-RMC Document 72 Filed 03/12/20 Page 1 of 4



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________
                                   )
CHARLES HUTCHINS AND JOYCE         )
SUBHI,                             )
                                   )
Plaintiffs,                        )
                                   )
        v.                         )   Civil Action No. 15-355 (RMC)
                                   )
DYNCORP, INTERNATIONAL, INC., )
et al.,                            )
                                   )
Defendants.                        )
_________________________________  )

                                            ORDER

              In September 2018, the Court granted in part Defendants’ motion to dismiss. The

Court dismissed all claims except Count 1(C), which alleged a False Claims Act (FCA), 31

U.S.C. § 3729 et seq., violation due to duplicative charges for waste management vehicles. See

Op. [Dkt. 48]; 9/28/2018 Order [Dkt. 49]. Following the Court’s decision, Plaintiffs’ counsel

moved to withdraw and the Court granted the motion over Plaintiffs’ objection. See Mot. to

Withdraw as Attorney [Dkt. 53]; 1/8/2019 Order [Dkt. 56]. Plaintiffs were then given six

months to find new counsel. See 6/21/2019 Order [Dkt. 62]. When they were unable to locate

new counsel, Plaintiffs filed a motion to appear pro se, which this Court denied on December 9,

2019, thereby dismissing the final count and closing the case. See Mot. to Appear Pro Se [Dkt.

63]; Mem. Op. [Dkt. 69]; 12/9/2019 Order [Dkt. 70]. Plaintiffs now move the Court to

reconsider that order. See Mot. for Recons. of the Court’s Dismissal Order of the Case Against

DynCorp Int’l [Dkt. 71].

              Plaintiffs do not indicate under which rule they move for reconsideration. The

motion was not filed within 28 days from the entry of judgment, so Federal Rule of Civil


                                               1
         Case 1:15-cv-00355-RMC Document 72 Filed 03/12/20 Page 2 of 4



Procedure 59(e) is inapplicable. That leaves Federal Rule of Civil Procedure 60(b), which

provides as follows:

               On motion and just terms, the court may relieve a party or its legal
               representative from a final judgment, order, or proceeding for the
               following reasons:

               (1) mistake, inadvertence, surprise, or excusable neglect;

               (2) newly discovered evidence that, with reasonable diligence, could
               not have been discovered in time to move for a new trial under Rule
               59(b);

               (3) fraud (whether previously called intrinsic or extrinsic),
               misrepresentation, or misconduct by an opposing party;

               (4) the judgment is void;

               (5) the judgment has been satisfied, released, or discharged; it is
               based on an earlier judgment that has been reversed or vacated; or
               applying it prospectively is no longer equitable; or

               (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b). “In considering a Rule 60(b) motion, the district court ‘must strike a

delicate balance between the sanctity of final judgments . . . and the incessant command of a

court’s conscience that justice be done in light of all the facts.’” PETA v. HHS, 901 F.3d 343,

354-55 (D.C. Cir. 2018) (quoting Twelve John Does v. District of Columbia, 841 F.2d 1133,

1138 (D.C. Cir. 1988)) (emphasis omitted). To that end, a district court considering a Rule 60(b)

motion “is vested with a large measure of discretion.” Id. at 355. Notwithstanding, “[m]otions

for reconsideration are ‘disfavored,’” Walsh v. Hagee, 10 F. Supp. 3d 15, 18 (D.D.C. 2013), and

the D.C. Circuit has cautioned that Rule 60(b) “should be only sparingly used,” PETA, 901 F.3d

at 355. See also Estate of Gaither ex rel. Gaither v. District of Columbia, 771 F. Supp. 2d 5, 10

(D.D.C. 2011) (“In this Circuit, it is well-established that motions for reconsideration, whatever

their procedural basis, cannot be used as an opportunity to reargue facts and theories upon which



                                                   2
         Case 1:15-cv-00355-RMC Document 72 Filed 03/12/20 Page 3 of 4



a court has already ruled, nor as a vehicle for presenting theories or arguments that could have

been advanced earlier.”).

               Plaintiffs’ motion argues: (1) the False Claims Act itself provides no statutory bar

on plaintiff’s proceeding pro se; (2) the Court erred in permitting Plaintiffs’ counsel to withdraw;

(3) the Court erred in dismissing Plaintiffs’ retaliation claims because their alleged protected

activity was not conducted as part of their normal job duties; (4) the government counsel

interfered in the litigation by repeatedly indicating the United States might file a motion to

dismiss the complaint; and (5) the Court permitted the Department of Justice to elect not to

intervene out of time—in violation of the 60-day statutory limit. All of those arguments fall

under Rule 60(b)(6), requesting reconsideration for “any other reason that justifies relief.” But

not just any reason will do; such relief is reserved for “extraordinary circumstances.”

Ackermann v. United States, 340 U.S. 193, 199 (1950). This is a weighty burden that is best

satisfied when “the interest that litigation must someday end [is] only slightly impinged, while

the countervailing interest that justice be done [is] seriously at stake.” Good Luck Nursing

Home, Inc. v. Harris, 636 F.2d 572, 577-78 (D.C. Cir. 1980). For example, “[w]hen a party

timely presents a previously undisclosed fact so central to the litigation that it shows the initial

judgment to have been manifestly unjust, reconsideration under [R]ule 60(b)(6) is proper even

though the original failure to present that information was inexcusable.” Id. at 577.

               None of Plaintiffs’ arguments for reconsideration meet the high threshold of Rule

60(b)(6). Plaintiffs merely repeat arguments made and rejected by the Court in prior filings. The

only new issues raised by Plaintiffs are unrelated to the Court’s prior decision to deny their

motion to appear pro se and provide no support for reconsidering that order. While Plaintiffs

believe that the Court erred in permitting the United States to elect not to intervene more than 60



                                                   3
          Case 1:15-cv-00355-RMC Document 72 Filed 03/12/20 Page 4 of 4



days after the case was filed, the Court did so only after repeated and unopposed motions for

extension of time—filed by the United States and agreed to by Plaintiffs’ counsel. The

intervention decision was timely and proper. Finally, the United States has the ability to move to

dismiss False Claims Act cases “notwithstanding the objections of the person initiating the

action” pursuant to 31 U.S.C. § 3730(c)(2)(A). Whether government counsel discussed that

possibility with Plaintiffs’ counsel is irrelevant to this Court’s decision not to permit Plaintiffs to

proceed pro se and is not grounds for reconsideration of that decision.

                For the foregoing reasons, it is hereby

                ORDERED that Plaintiffs’ Motion for Reconsideration of the Court’s Dismissal

Order of the Case Against DynCorp Int’l, Dkt. 71, is DENIED.



Date: March 12, 2020
                                                        ROSEMARY M. COLLYER
                                                        United States District Judge




                                                   4
